DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicant has provided figures that are acceptable, and as such, the objection to the drawings has been withdrawn.
	Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. On page 7 the Applicant notes the new limitations found in the independent claim. Since the prior art discusses glaucoma, and the Applicant has seemingly acquiesced to the Examiner’s assertion that the glaucoma of Okamoto is considered to be a neurodegenerative ophthalmologic pathology that is consistent with the claim limitations of claims 1 and 10, it can be assumed that Okamoto’s disclosure of glaucoma fulfills the new independent claim limitations.
On page 8 of the Applicant’s Arguments, the Applicant notes that Okamoto discloses the treatment of glaucoma with isolated NGF. While it is true that Okamoto primarily discusses NGF, Okamoto also discusses the inclusion of BDNF and GDNF as effective ingredients within the composition. See paragraph [0017]. As such, while Okamoto does not teach whole serum, as admitted in the previous Office Action, Okamoto provides a treatment composition that includes multiple factors that are also explicitly claimed in the instant claim-set. If the Applicant can provide reasonable evidence that whole serum is more effective at treating the claimed pathologies than serum isolates that include the same compounds as those claimed (NGF of claim 1, BDNF of claim 5, and GDNF of claim 6), a showing on non-obviousness/unexpected results would provide immeasurable weight to the Applicant’s arguments.
On page 8 of the Applicant’s Arguments, the Applicant points to the fact that Yoon describes using serum to treat corneal pathologies, and not the claimed pathologies; the Applicant asserts that the Examiner has failed to provide a nexus between the conditions of Okamoto and Yoon. While it is true that the pathologies of Okamoto and Yoon are different, they both explicitly relate to compositions that are useful in treating a wide range of ophthalmological pathologies, including the claimed neurodegenerative ophthalmologic pathology: glaucoma. Based upon Yoon, the use of serum in treating ophthalmological pathologies is well-known in the art, and already possesses an accepted utility within the field. As such, the ordinary artisan would already know that serum is an art-accepted treatment method for certain ophthalmological pathologies. The fact that serum is a known treatment regime for ophthalmological pathologies, and has shown both safety and efficacy for the conditions of Yoon (see page 83, left column), would provide the ordinary artisan with ample motivation to try this medicament on other ophthalmological pathologies, especially those that are known to be treated with factors that are known to be in serum. That is to say, the nexus that the rejection is based upon is between the composition of Okamoto and the serum ingredients of Yoon, wherein they are both used in the treatment of ophthalmological pathologies.
While Yoon is silent towards glaucoma, Okamoto shows that compounds that are known to be in serum are effective at treating glaucoma. Based upon a full assessment of the cited prior art: 1) NGF can be used to treat glaucoma, 2) further including BDNF and/or GDNF in an NGF composition can also be used to treat glaucoma, 3) serum possesses all of NGF, GDNF, and BDNF, 4) serum is safely used to treat non-glaucoma ophthalmological pathologies. When taking all of this information together, it would be obvious for the ordinary artisan to try applying serum in the method of Okamoto, because there would be a reasonable expectation of success. There would be a reasonable expectation of success, because serum is a safe and effective treatment composition of ophthalmological pathologies, wherein the serum includes a number of the factors the prior art considers to be effective in treating the claimed pathologies. Additionally, it is noted that both Okamoto and Yoon both show topical ophthalmological application as being effective means of administering the composition. See Okamoto, paragraph [0016]; Yoon, “Abstract” section.
All of the claim rejections are maintained. The based upon the amended claim-set, the limitations of claim 9 have been applied to claim 1. As such, the rejection of claim 9 will be removed, and the wording of this rejection will be applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6-8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (PGPub 2001/0023245) and Yoon (Chonnam Medical Journal, 50, 82-85, 2014 [IDS Reference]). Okamoto teaches methods of treating the ophthalmological condition glaucoma, by administering nerve growth factor (NGF). See paragraph [0001] [0017]. Although Okamoto does not state that glaucoma is a neurodegenerative ophthalmologic pathology, this necessarily reads upon the claimed invention, since glaucoma was the elected neurodegenerative ophthalmologic pathology in the response to the Election Requirement. Additionally, although Okamoto broadly recites NGF, and not NGF-β, NGF and NGF-β appear to be interchangeable terms in the prior art. Finally, Okamoto teaches NGF, and does not teach blood serum that comprises NGF.
Yoon provides a review paper that describes the utility of using umbilical cord-based serum for the treatment of ophthalmological pathologies. Yoon notes that serum is well-known for the treatment of a number of ophthalmological pathologies, but does not explicitly teach glaucoma. See page 82, “Abstract” section; pages 83 and 84, “Clinical Application of Umbilical Cor Serum in Ophthalmology” section. Finally, Yoon indicates that blood serum inherently contains NGF. See page 82, right column, last [incomplete] paragraph.
It would be obvious to utilize the NGF-containing serum of Yoon, in the glaucoma method of Okamoto because the serum of Yoon contains all of the growth factors that Okamoto considers to be useful for the treatment of glaucoma, and Yoon clearly shows that NGF-containing serum has a known use and utility for the treatment of other ophthalmological conditions. There would be a reasonable expectation of success because serum is already used to treat ophthalmological conditions, serum inherently contains NGF, and NGF is known (based upon Okamoto) to treat the ophthalmological conditions - glaucoma.
With respect to claim 1, as discussed above, Okamoto and Yoon teach the claimed invention.
With respect to claim 2, Okamoto teaches providing NGF in the units μg/l, where 1 μg/l is 1000 pg/mL. Okamoto indicates that the concentration can be as low as 10-3 μg/l, which is 1 pg/mL. See paragraph [0025]. Based upon the disclosure of Okamoto, it would be reasonable to suggest that the ordinary artisan would be capable of optimizing the dosage of NGF in a method for treating glaucoma.
With respect to claim 6, Yoon indicates that most (if not all) of the claimed factors are inherently present in blood serum. See page 82, right column.
With respect to claims 7 and 8, Yoon teaches human umbilical cord-based blood serum. See page 82, “Abstract” section; page 84, “Summary and Future Applications” section.
With respect to claims 10, Okamoto teaches the neurodegenerative ophthalmologic pathology - glaucoma.
With respect to claim 19, as discussed above, it is clear from Yoon that the claimed factors are inherently present in serum, especially cord-based serum. Since there do not seem to be any non-conventional methods of acquiring the claimed serum, the claimed serum appears identical to the serum disclosed in Yoon. As such, it would be reasonable to suggest that the claimed levels of factors are inherently present in the serum of Yoon.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (PGPub 2001/0023245) and Yoon (Chonnam Medical Journal, 50, 82-85, 2014 [IDS Reference]) and evidenced by Klein, et al (International Journal of Neuropsychopharmacology, 14, 347-353, 2011). See the discussion of Okamoto and Yoon above. Although Okamoto teaches that BDNF is useful for the treatment of glaucoma, Okamoto does not teach including BDNF in serum. Klein indicates that BDNF is inherently present in blood serum. See page 347, “Abstract” section. If BDNF is inherently present in blood serum, a method involving the combination of Okamoto and Yoon would inherently include BDNF in the composition. Furthermore, as discussed in the rejection of claim 3 (above), Okamoto teaches the claimed concentration, or provides motivation to optimize the concentration to the claimed level. See paragraph [0025].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651